DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/12/2022.
	Claims 1-15 are pending in this application.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 06/28/2021, and 08/12/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application on. 16/071,770.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

5.	The claim is objected for the following reasons:
	a.	In claim 1, line 14 of page 137, in claim 2, line 10 of page 138, and in clam 3, line 4 of page 139, the phrases:
	“a pixel electrode electrically connected one the source electrode…”

should be changed to:

-- a pixel electrode electrically connected to one of the source electrode… --

	b.	In claim 1, line 28 of page 137, in claim 24 of page 138, and in claim 3, line 21 of page 139, the terms “filnm” should be changed to – film --.

	Appropriate corrections are required.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xun et al. (US 2015/0200212) in view of Lee et al. (US 2007/0013078)
	Regarding claim 1, Xun discloses a semiconductor device comprising: 
	a glass substrate 110 (para. 0019, see figs. 1, 2); and 
	a channel-etched transistor comprising: 
		5a gate electrode 124 over and in contact with the glass substrate; 
		a first insulating film 140b over and in contact with a side surface of the gate electrode; 
		a second insulating film 140a over the first insulating film; 
		an oxide semiconductor film 151 (para. 0025) comprising a region which overlaps with the gate electrode with the first insulating film and the second insulating film therebetween; 
		10a source electrode 173 over and electrically connected to the oxide semiconductor film; 
		a drain electrode 175 over and electrically connected to the oxide semiconductor film; 
		a third insulating film 180 over the oxide semiconductor film, the source electrode, and the drain electrode; 
		a pixel electrode 191 electrically connected to one of the source electrode and the drain 15electrode; and 
		wherein the source electrode 173 and the drain electrode 175 each comprise a first conductive film 171p, 175p, respectively, 20a second conductive film 171q, 175q over and in contact with the first conductive film, and a third conductive film 171r, 175r over and in contact with the second conductive film, wherein the second conductive film 171q, 175q includes a first element, the first element being copper (paras. 0029, 0082), wherein the first conductive film 171p, 175p and the third conductive film 171r, 175r comprise a same second element, 25wherein the first element differs from the second element (paras. 0029, 0030, 0076), wherein the oxide semiconductor film 151 comprises indium, gallium, and zinc (para. 0025), wherein an end portion of the first conductive film 171p, 175p includes a region which protrudes farther than a region of an end portion of the second conductive film 171q, 175q, and an end portion of the third conductive film 171r, 175r, and 30wherein the end portion of the first conductive film has a tapered shape.  
		
	Xun fails to disclose a conductive film comprising copper overlapping with a channel formation region of the oxide semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode.

	Lee discloses semiconductor device comprising a pixel electrode 82 connected to one of the souce/drain region 405b, 406b (fig. 12), and a conductive film 65 comprising copper (see para. 0066) overlapping with a channel formation region of a semiconductor film 40b, a gate electrode 28b, and the other of the source electrode and the drain electrode 405b, 406b.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Xun to further include a conductive film comprising copper connected to the other of the souce/drain electrode, overlapping with the channel formation region of the semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode, as that taught by Lee, in order to provide access to the other of the source/drain region, thereby to increase the control and/or performance of the device.

	Regarding claim 2, Xun discloses a semiconductor device comprising: 
	a glass substrate 110 (see figs. 1, 2, and para. 0019); and 
	a channel-etched transistor comprising: 137Attorney Docket No.: 12732-1922003 Client Ref. No.: US23796-C1C1 
		a gate electrode 124 over and in contact with the glass substrate; 
		a first insulating film 140b over and in contact with a side surface of the gate electrode; 
		a second insulating film 140a over the first insulating film; 
		an oxide semiconductor film 151 (para. 0025) comprising a region which overlaps with the gate 5electrode with the first insulating film and the second insulating film therebetween; 
		a source electrode 173 over and electrically connected to the oxide semiconductor film; 
		a drain electrode 175 over and electrically connected to the oxide semiconductor film; 
		a third insulating film 180 over the oxide semiconductor film, the source electrode, and the drain electrode; 
		10a pixel electrode 191 electrically connected one the source electrode and the drain electrode; and 
	15wherein the source electrode and the drain electrode each comprise a first conductive film 171p, 175p, a second conductive film 177q, 175q over and in contact with the first conductive film, and a third conductive film 171r, 175r over and in contact with the second conductive film, wherein the second conductive film includes a first element, the first element being copper (para. 0029, 0082), wherein the first conductive film and the third conductive film comprise a same second 20element (paras. 0029, 0030), wherein the first element differs from the second element, 
	wherein the oxide semiconductor film comprises indium, gallium, and zinc (para. 0025), and 
	wherein an end portion of the first conductive film includes a region which protrudes farther than a region of an end portion of the second conductive filnm and an end portion of the third 25conductive film.  

	Xun fails to disclose a conductive film overlapping with a channel formation region of the oxide semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode,
	
	Lee discloses semiconductor device comprising a pixel electrode 82 connected to one of the souce/drain region 405b, 406b (fig. 12), and a conductive film 65 comprising copper (see para. 0066) overlapping with a channel formation region of a semiconductor film 40b, a gate electrode 28b, and the other of the source electrode and the drain electrode 405b, 406b.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Xun to further include a conductive film comprising copper connected to the other of the souce/drain electrode, overlapping with the channel formation region of the semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode, as that taught by Lee, in order to provide access to the other of the source/drain region, thereby to increase the control and/or performance of the device.

	Regarding claims 4, and 5, Xun/Lee disclsoes the semiconductor device according to claim 1, wherein an end portion of the gate electrode extends beyong an end portion of the oxide semiconductor film.  See figs. 1, 2 of Xun.

	Regarding claims 7, and 8, Xun/Lee discloses the semiconductor device according to claim 1, wherein the first conductive film and the third conductive film are thinner than the second conductive film.  See fig. 2 of Xun.

	Regarding claims 10, and 11, Xun/Lee discloses the semiconductor device according to claim 1, wherein the oxide semiconductor film comprises a crystal part, and wherein the crystal part has c-axis alignment.  See paras. 0025, 0076.

	Regarding claims 13, and 14, Xun/Lee disclsoes the semiconductor device according to claim 1, wherein the oxide semiconductor film comprises a crystal part, and 25wherein the crystal comprises an nanocrystal.  See paras. 0025, 00760

Allowance / Reasons for Allowance

8.	Claims 3, 6, 9, 12, and 15 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed semiconductor device (in combination set forth in the claim) comprising:
	 a conductive film comprising copper overlapping with a channel formation region of the oxide semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode; and 
	a light-transmitting conductive film overlapping with the conductive film, the 10channel formation region of the oxide semiconductor film, the gate electrode, and the other of the source electrode and the drain electrode.

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 10, 2022